IN THE MATTER OF               •                       EV THE
THE PETITION FOR REINSTATEMENT *
OF GRAYSON JOHN-ALLEN ECKEL    •                       COURT OF APPEALS
TO THE BAR OF MARYLAND
                               •                       OF MARYLAND

                                                 •     Misc. Docket AG

                                                 •     No. 64

                                                 •     September Term, 2015



                                               ORDER


        The Court having considered the Petition for Reinstatement of Grayson John-Allen Eckel

and the response filed thereto by Bar Counsel in the above captioned case, it is this

  18th      day of        February       ,2016

        ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby,

GRANTED, and the Petitioner, Grayson John-Allen Eckel is hereby reinstated by this Court to

the practice of law in Maryland, and it is further

       ORDERED, that said reinstatement is conditioned upon Petitioner's compliance with the

terms of the Alcohol/Drug Monitoring Agreement entered into by Petitioner on December 15,

2015, and it is further

       ORDERED, that the Clerk of this Court shall replace the name of Grayson John-Allen

Eckel on the register of the attorneys in this Court and certify that fact to the Trustees of the

Client Protection Fund and to the Clerks of all judicial tribunals in this State.
                                                             /s/ Mary Ellen Barbera
                                                       Chief Judge